                Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 1 of 10



                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF CONNECTICUT

                                                      )
    MARKEL AMERICAN INSURANCE                         )
    COMPANY,                                          )
                                                      )
                               Plaintiff,             )
    v.                                                )     Case No. __________________
                                                      )
    UNIFORMED PROFESSIONAL FIRE                       )
    FIGHTERS ASSOCIATION OF                           )
    CONNECTICUT, INC. and                             )
    INTERNATIONAL ASSOCIATION OF                      )
    FIRE FIGHTERS, LOCAL 825,                         )
                                                      )
                               Defendants.            )     November 15, 2019

                              COMPLAINT FOR DECLARATORY RELIEF

           Plaintiff Markel American Insurance Company (“MAIC”) brings this Complaint for

Declaratory Relief against Defendants Uniformed Professional Fire Fighters Association of

Connecticut, Inc. (“UPFFA”) and International Association of Fire Fighters, Local 825 (“Local

825”). MAIC makes the following allegations on knowledge, information, and belief.

                                            NATURE OF THE CLAIM

           1.       MAIC issued a Union Liability Insurance Policy No. MUL 0014291 02 to

International Association of Fire Fighters - Connecticut (“IAFF”) for the Policy Period of March

4, 2018 to March 4, 2019 (the “Policy”).1 A true and correct copy of the Policy is attached as

Exhibit A.

           2.       UPFFA is an Insured under the Policy.




1
    Terms in bold are defined terms in the Policy.
            Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 2 of 10



       3.       UPFFA has been named as a defendant in a lawsuit by Local 825 captioned Int’l

Ass’n of Fire Fighters, Local 825 v. Uniformed Prof’l Fire Fighters Ass’n of Conn., Inc., Docket

No. HHD-CV-XX-XXXXXXX-S (Conn. Super. Ct.) (the “Underlying Action”).

       4.       MAIC seeks a declaration that the Policy does not afford coverage for the

Underlying Action.

                                           THE PARTIES

       5.       Plaintiff MAIC is a corporation organized and existing under the laws of the

Commonwealth of Virginia, with its principal place of business located in the Commonwealth of

Virginia. MAIC is a citizen of Virginia.

       6.       Defendant UPFFA is a union organized and existing under the laws of the State of

Connecticut, with its principal place of business located in the State of Connecticut. UPFFA is a

citizen of Connecticut.

       7.       Defendant Local 825 is an unincorporated local union with its principal place of

business located in the State of Connecticut. Upon information and belief, Local 825 is a citizen

of Connecticut. Local 825 is a party to this action because it is the plaintiff in the Underlying

Action and may assert an interest in this lawsuit.

                                 JURISDICTION AND VENUE

       8.       MAIC seeks a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202

regarding the parties’ rights and obligations for the Underlying Action under the Policy. An

actual and justiciable controversy exists between the parties regarding the parties’ respective

rights, duties, and obligations under the Policy.

       9.       The Court has jurisdiction over this Counterclaim pursuant to 28 U.S.C. §

1332(a)(1). There is complete diversity of citizenship between MAIC, on the one hand, and



                                                    2
          Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 3 of 10



UPFFA and Local 825, on the other hand. The amount in controversy exceeds $75,000,

exclusive of interest and costs.

        10.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the

defendants reside in this District and a substantial part of the events giving rise to the claim at

issue occurred in this District.

                                   FACTUAL BACKGROUND

The Policy

        11.     MAIC issued the Policy to IAFF for the Policy Period of March 4, 2018 to March

4, 2019. Policy (Ex. A), Certificate, Items 2 and 3.

        12.     Subject to all of its terms, conditions, limitations, and exclusions, the Policy’s

Insuring Agreement provides in relevant part:

        The Insurer shall pay on behalf of the Insured all Loss which the Insured
        becomes legally obligated to pay resulting from any Claim first made against the
        Insured during the Policy Period . . . for a Wrongful Act, Wrongful Offense or
        Wrongful Employment Practice and which is subsequently reported to the
        Insurer within the earlier of: a) ninety (90) days after such Claim is first made
        against the Insured or b) by the end of the Policy Period . . . .

Policy (Ex. A), Section I.

        13.     The Policy defines “Insured” to mean “the Union, and all Insured Person(s),

collectively or individually, and any other natural persons or organization designated as an

additional Insured by Endorsement to this policy. Insured does not mean or include any

related or affiliated union, organization or entity of the Insured unless specifically added as an

additional Insured by Endorsement to the policy.” Policy (Ex. A), Section IX.N.

        14.     The Policy defines “Union” to mean “the duly constituted, chartered and

recognized entity shown in Item 02 of the Policy Certificate. Union does not mean or include

subsidiaries or affiliated entities unless added to the policy by Endorsement.” Policy (Ex. A),


                                                  3
          Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 4 of 10



Section IX.EE. IAFF is identified in the Policy Certificate as the Union. Policy (Ex. A),

Certificate, Item 2.

        15.    By endorsement, the term “Union” is amended to include UPFFA. Policy (Ex.

A), Section IX.EE, as amended by Endorsement No. 3. Coverage for UPFFA is subject to a sub-

limit of $1 million and the satisfaction of a $5,000 each Claim self-insured retention. Policy

(Ex. A), Endorsement No. 3.

        16.    The Policy defines “Claim” to mean, in relevant part, a “written demand for

monetary damages” or a “civil proceeding commenced by the service of a complaint or similar

proceeding.” Policy (Ex. A), Section IX.D.1-2.

        17.    The Policy defines “Wrongful Act” to mean “any error or omission or breach of

duty committed or alleged to have been committed by the Union or any Insured Person in the

discharge of his or her duties solely in his or her capacity as an Insured Person for the Union.”

Policy (Ex. A), Section IX.GG. The term includes, but is not limited to, the “failure to provide

fair representation of all Union members,” the “recruitment of new Union members,” the

“mishandling of any Union member’s grievance,” and the “financial management of the Union.”

Id.

        18.    The Policy provides that the Insurer shall not be liable for Loss on account of

any Claim made against an Insured based upon, arising from, in consequence of, or in any way

related to:

        Any Claim, which is brought by or on behalf of or in the name or right of:

               a.      Any national or international labor organization which has
                       chartered the Union, any subsidiary or any affiliate of the Union;
                       or any local labor organization chartered by the Union; or




                                                 4
          Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 5 of 10



               b.      Any entity chartered by the same national or internal labor
                       organization;

               c.      Any labor organization operating under the same collective
                       bargaining agreement as the Union;

               d.      Any Insured in any capacity; however, this exclusion shall not
                       apply to any Claim for a Wrongful Employment Practice.

Policy (Ex. A), Section IV.A.7 (the “Affiliate Exclusion”).

        19.    The Policy provides that the Insurer shall not be liable for Loss on account of

any Claim made against an Insured based upon, arising from, in consequence of, or in any way

related to:

        Any actual or alleged liability of others assumed by the Insured under any
        contract or agreement, either oral or written, except to the extent that the Insured
        would have been liable in the absence of the contract or agreement, or unless the
        liability arises out of a dispute concerning the terms of a collective bargaining
        agreement between an employer and the Insured.

Policy (Ex. A), Section IV.A.6 (the “Contract Exclusion”).

The Underlying Action

        20.    The complaint in the Underlying Action (“Underlying Complaint”) was filed on

or about March 5, 2018. A true and correct copy of the Underlying Complaint is attached as

Exhibit B.

        21.    According to the Underlying Complaint, in 2006, Local 825 decided to affiliate

with UPFFA as a “legislative only” member. Underlying Complaint (Ex. B), ¶ 19. This type of

membership allowed Local 825 to vote on UPFFA business involving “legislative issues,

political endorsements, PAC fund budget, and distribution of PAC fund donations.” Underlying

Complaint (Ex. B), ¶ 22.




                                                 5
         Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 6 of 10



       22.     The Underlying Complaint alleges that, on or about January 4, 2016, Local 825

decided to terminate its “legislative only” membership with UPFFA and gave notice to UPFFA.

Underlying Complaint (Ex. B), ¶ 2.

       23.     The Underlying Complaint alleges that, throughout Local 825’s legislative-only

membership from 2006 to 2016, UPFFA misappropriated Local 825’s dues by using the amounts

to pay for UPFFA’s collective bargaining and other activities on behalf of other UPFFA locals

rather than legislative activities on behalf of Local 825. Underlying Complaint (Ex. B), ¶ 5.

       24.     The Underlying Complaint alleges that at least $96,000 of Local 825’s legislative-

only dues were misused by UPFFA on non-legislative activities. Underlying Complaint (Ex. B),

¶¶ 36, 39.

       25.     The Underlying Complaint further alleges that UPFFA improperly attempted to

collect dues after the time Local 825 terminated its UPFFA legislative-only membership. The

amount of the alleged past-due payments totals approximately $52,816.96. Underlying

Complaint (Ex. B), ¶¶ 4, 56.

       26.     On May 25, 2018, Local 825 filed a revised amended complaint.

       27.     On August 13, 2018, UPFFA moved to strike the revised amended complaint on

the grounds that the complaint failed to add IAFF, which UPFFA contended was a necessary

party to the Underlying Action. A true and correct copy of the motion to strike is attached as

Exhibit C.

       28.     The court in the Underlying Action granted the motion on November 9, 2018.

       29.     On November 13, 2018, Local 825 filed a third amended complaint.

       30.     On January 6, 2019, Local 825 filed a motion for partial summary judgment. A

true and correct copy of the January 6, 2019 motion is attached as Exhibit D.



                                                6
          Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 7 of 10



        31.       On April 11, 2019, the court in the Underlying Action granted the motion for

summary judgment for the reasons stated in an earlier December 10, 2018 temporary restraining

order. A true and correct copy of the April 11, 2019 order is attached as Exhibit E. A true and

correct copy of the December 10, 2018 order is attached as Exhibit F.

        32.       In its December 10, 2018 order, the court treated both UPFFA’s policy manual

and IAFF’s bylaws as contracts governing Local 825’s right and obligations regarding

disaffiliation.

The Coverage Dispute

        33.       On or about March 12, 2018, UPFFA provided MAIC with notice of the

Underlying Action.

        34.       By letter dated April 4, 2018, MAIC advised UPFFA of its determination that

there the Affiliate Exclusion and the Contract Exclusion appeared to bar coverage under the

Policy for the Local 825 Action. MAIC continued to reserve its rights, both generally and on

these specific grounds. A true and correct copy of MAIC’s April 4, 2018 letter is attached as

Exhibit G.

        35.       By letter dated May 1, 2018, UPFFA contested MAIC’s decision regarding the

denial of coverage. UPFFA asserted that coverage was available because the summons in the

Local 825 Action stated that UPFFA “failed to properly represent [Local 825’s] interests as a

legislative affiliate, and further states that [UPFFA] misappropriated funds as a legislative

affiliate.” A true and correct copy of UPFFA’s May 1, 2018 letter is attached as Exhibit H.

        36.       MAIC has maintained open communication with UPFFA to ensure a thorough

consideration of the coverage issues, but to date, UPFFA has not provided information that

suggests that the Underlying Action is covered under the Policy. By emails dated May 2, 2018,



                                                  7
          Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 8 of 10



May 4, 2018, and May 8, 2018, MAIC notified UPFFA that it had reviewed and decided to

uphold its original coverage decision. A true and correct copy of MAIC’s May 2, 2018 email is

attached as Exhibit I. A true and correct copy of MAIC’s May 4, 2018 email is attached as

Exhibit J. A true and correct copy of MAIC’s May 8, 2018 email is attached as Exhibit K.

                                             COUNT I

                       For a Declaration that the Affiliate Exclusion
               Precludes Coverage Under the Policy for the Underlying Action

       37.     MAIC realleges and incorporates by reference the allegations in Paragraphs 1

through 36 of this Complaint as if fully set forth herein.

       38.     No coverage is available under the Policy for any Claim made against an Insured

based upon, arising from, in consequence of, or in any way related to “[a]ny Claim, which is

brought by or on behalf of or in the name or right of . . . [a]ny national or international labor

organization which has chartered the Union, any subsidiary or any affiliate of the Union; or any

local labor organization chartered by the Union; or . . . [a]ny entity chartered by the same

national or internal labor organization.” Policy (Ex. A), Section IV.A.7.

       39.     As explained above, the term “Union” is amended by endorsement to include

UPFFA. Policy (Ex. A), Section IX.EE, as amended by Endorsement No. 3.

       40.     The Underlying Action is a Claim brought by Local 825. Local 825 is an affiliate

of UPFFA, and both Local 825 and UPFFA are chartered by IAFF.

       41.     Accordingly, MAIC is entitled to a determination that the Affiliate Exclusion bars

coverage under the Policy for the Underlying Action.




                                                  8
         Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 9 of 10



                                            COUNT II

                       For a Declaration that the Contract Exclusion
               Precludes Coverage Under the Policy for the Underlying Action

       42.     MAIC realleges and incorporates by reference the allegations in Paragraphs 1

through 41 of this Complaint as if fully set forth herein.

       43.     As explained above, no coverage is available under the Policy for any Claim

made against an Insured based upon, arising from, in consequence of, or in any way related to

“[a]ny actual or alleged breach of contract or agreement, express or implied, written or oral;

except to the extent that the Insured would have been liable in the absence of the contract or

agreement, or unless the liability arises out of a dispute concerning the terms of a collective

bargaining agreement between an employer and the Insured.” Policy (Ex. A), Section IV.A.6.

       44.     The Underlying Complaint alleges that UPFFA represented that it would only use

Local 825’s dues for legislative matters when in fact it used the payments for other, general

purposes, in breach of an oral agreement between Local 825 and UPFFA.

       45.     The Underlying Complaint alleges that UPFFA has continued to charge dues even

though Local 825 validly disassociated itself from UPFFA, in violation of an express or implied

agreement regarding Local 825’s membership in UPFFA.

       46.     None of the assertions in the Underlying Action arise out of a dispute over the

terms of a collective bargaining agreement.

       47.     Accordingly, MAIC is entitled to a determination that the Contract Exclusion bars

coverage under the Policy for the Underlying Action because it is a Claim arising out of the

actual or alleged breach of an express or implied, written or oral contract.

       WHEREFORE, for the reasons set forth above, MAIC respectfully requests that this

Court enter a judgment in its favor:

                                                  9
        Case 3:19-cv-01833-RNC Document 1 Filed 11/15/19 Page 10 of 10



       A.     Declaring that, for the reasons set forth in Count I, the Affiliate Exclusion

precludes coverage under the Policy for the Underlying Action.

       B.     Declaring that, for the reasons set forth in Count II, the Contract Exclusion

precludes coverage under the Policy for the Underlying Action.

       C.     Awarding MAIC such additional declaratory relief and other relief as shall be

found to be appropriate under the circumstances.

       D.     Awarding MAIC its fees and costs incurred in prosecuting this Complaint.

                                                 Respectfully submitted,


                                                 By: /s/ Cristin E. Sheehan (CT26207)
                                                 Cristin E. Sheehan
                                                 Fed. Bar No. CT26207
                                                 MORRISON MAHONEY LLP
                                                 One Constitution Plaza, 10th Floor
                                                 Hartford, CT 06103
                                                 Phone: (860) 616-7638
                                                 Fax: (860) 541-4883
                                                 Email: csheehan@morrisonmahoney.com

                                                Counsel for Markel American Insurance
                                                Company




                                               10
